DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2021 and 04/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-046357 filed on 03/17/2020.
Drawings
The drawings submitted on 01/26/2021 have been reviewed and are considered acceptable.

Specification
The specification filed on 01/26/2021 has been reviewed and accepted.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a collector configured to collect evaluation indices  (Claim 1, 8, 15)
a selector configured to select at least one of the first production process (Claim 1, 8, 15)
an adjuster configured to adjust the quality of a product (Claim 1, 8, 15)
the selector is configured to select at least one production process  (Claim 2, 9, 16)
the collector is configured to collect the evaluation indices (Claim 3, 10, 17)
wherein the selector is configured to select at least one production process (Claim 3, 10, 17)
a production process to be selected by the selector and third information representing an adjustment method to be performed by the adjuster are associated (Claim 4, 11, 18)
the selector is configured to select a production, the adjuster is configured to adjust quality of a product (Claim 4, 11, 18)
wherein the collector is configured to collect the evaluation indices (Claim 5, 12, 19)
the selector is configured to adjust quality of a product  (Claim 5, 12, 19)
the adjuster is configured to adjust quality of a product to be produced in the second production process selected by the selector by causing any one of the plurality of production process groups included in the second production process selected by the selector to be selected (Claim 5, 12, 19)
the collector is configured to collect the evaluation indices (Claim 6, 13, 20)
wherein the adjuster is configured to issue an instruction for adjusting the quality of the product (Claim 6, 13, 20)
the adjuster is configured to issue the instruction (Claim 7, 14)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim limitations a selector configured to select at least one of the first production process (Claim 1, 8, 15), an adjuster configured to adjust the quality of a product (Claim 1, 8, 15), the selector is configured to select at least one production process  (Claim 2, 9, 16), the collector is configured to collect the evaluation indices (Claim 3, 10, 17), wherein the selector is configured to select at least one production process (Claim 3, 10, 17), a production process to be selected by the selector and third information representing an adjustment method to be performed by the adjuster are associated (Claim 4, 11, 18), wherein the collector is configured to collect the evaluation indices (Claim 5, 12, 19), the adjuster is configured to adjust quality of a product to be produced in the second production process selected by the selector by causing any one of the plurality of production process groups included in the second production process selected by the selector to be selected (Claim 5, 12, 19), the collector is configured to collect the evaluation indices (Claim 6, 13, 20), wherein the adjuster is configured to issue an instruction for adjusting the quality of the product (Claim 6, 13, 20), and the adjuster is configured to issue the instruction (Claim 7, 14). These means are not defined in the specification as to what these means would be, how they are connected, if they are structure or software, other than what functions they perform. For instance they could be hardware, software, a processor, over a network, and this is not defined in the specification. For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof. See Specification in at least paragraphs [0086, 0089].
	Which shows no description as to what the “collector,” “selector,” or the “adjuster”  are such as are they physical components, software, something else; other than that they are connected somehow to the display portion. The specification has no other connections between these components other than restating the above. 
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
	Appropriate correction is required.
       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations a selector configured to select at least one of the first production process (Claim 1, 8, 15), an adjuster configured to adjust the quality of a product (Claim 1, 8, 15), the selector is configured to select at least one production process  (Claim 2, 9, 16), the collector is configured to collect the evaluation indices (Claim 3, 10, 17), wherein the selector is configured to select at least one production process (Claim 3, 10, 17), a production process to be selected by the selector and third information representing an adjustment method to be performed by the adjuster are associated (Claim 4, 11, 18), wherein the collector is configured to collect the evaluation indices (Claim 5, 12, 19), the adjuster is configured to adjust quality of a product to be produced in the second production process selected by the selector by causing any one of the plurality of production process groups included in the second production process selected by the selector to be selected (Claim 5, 12, 19), the collector is configured to collect the evaluation indices (Claim 6, 13, 20), wherein the adjuster is configured to issue an instruction for adjusting the quality of the product (Claim 6, 13, 20), and the adjuster is configured to issue the instruction (Claim 7, 14)  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure, the Specification in at least [0086, 0089] merely describes exemplary computer architecture that can be used to “apply” the functionality of the elements, this is insufficient to link the elements or any of the particular modules in Figs. 1 to any specific structure and it is not clear from the disclosure whether the generic placeholders are computer hardware components, software, or some combination. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for performing the claimed function(s).  For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the  generic placeholders, i.e. engine(s)”, “module(s)”, etc. are computer instructions stored in memory and executed by a processor to perform the claimed functions (following paragraphs [0063]-[0064] of the Specification describing a computer program performs the operations of the input unit).  This will overcome the 112(b) and 112(f) issues.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-7 is/are directed to a machine/apparatus which is a statutory category and claims 8-14 are to a method and claim(s) 15-20 is directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 8, and 15 recite a series of steps for abstract idea:
Regarding Claims 1, 8, and 15:
stabilizing quality of a third product to be produced in an industrial process having a first production process, a second production process, and a third production process which are independent of each other, a first product being produced in the first production process, a second product being produced in the second production process, the third product being produced using the first product and the second product in the third production process, the quality stabilization system comprising:
…configured to collect evaluation indices for evaluating qualities of the first product produced in the first production process and the second product produced in the second production process
…configured to select at least one of the first production process, the second production process, and the third production process in accordance with the evaluation indices collected by the collector: and 
…configured to adjust the quality of a product which is produced in a production process selected by the selector. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a collector, selector, an adjuster, a computer readable medium, and a computer. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Further supporting the “Apply it” analysis the Examiner points to the Applicant’s Specification in at least: [0063] 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   The plurality of sensors amounts to pre-solution data gathering. (Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); (See MPEP 2106.05(g)).  
Regarding Claim(s) 2, 9, and 16, the claims further narrows the abstract idea by specifying what processes are selected.
Regarding Claim(s) 3, 10, and 17, the claims further narrows the abstract idea by specifying details surrounding production process groups.
Regarding Claim(s) 4, 11, and 18, the claims further narrows the abstract idea by specifying details surrounding classification of indices. The claim further recites the additional element of a storage device. This elements is rejected as “apply it” in Step 2A-Prong 2 and Step 2B.
Regarding Claim(s) 5, 12, and 19, the claims further narrows the abstract idea by specifying details surrounding the collecting, selecting, and adjusting processes.
Regarding Claim(s) 6-7, 13-14, and 20, the claims further narrows the abstract idea by specifying details surrounding the adjusting process.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 20060047454 A1) in view of Izumitani et al. (JP2002236511A).
	Regarding Claim(s) 1, 8, and 15. Tamaki teaches A quality stabilization system for stabilizing quality of a third product to be produced in an industrial process having a first production process, a second production process, and a third production process which are independent of each other, a first product being produced in the first production process, a second product being produced in the second production process, the third product being produced using the first product and the second product in the third production process, the quality stabilization system comprising: (See Tamaki, [0159]; An example of the manufacturing BOM corresponding to the production line 1 of FIG. 1 is shown in FIG. 4. The manufacturing BOM 40 has a data structure and expression of a tree structure in which a product is manufactured from bottom up. Individual materials, parts, products in progress or products are indicated in rectangular boxes, while processing means for processing and assembly are shown in circles. In association with the production line 1 shown in FIG. 1, the component part box 41 in the lowermost layer of the manufacturing BOM 40 represents a material, and the intermediate component part boxes 43, 45, 47 the products in progress A, B, C processed at process A42, B44, C46, respectively. The product in progress C in the component part box 47 is processed at process D48 and becomes the end product in the component part box 49 in the uppermost layer and further see Tamaki, [Fig. 4]; visual representation of process).
 a collector configured to collect evaluation indices for evaluating qualities of the first product produced in the first production process and the second product produced in the second production process; (See Tamaki, [0024]; a manufacturing sequence information management apparatus for storing and managing the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process, a manufacturing management apparatus for storing the products, the materials and parts thereof and a product in progress uniquely with corresponding individual identification information and giving an instruction to manufacture the product based on the individual identification information, the sequence information supplied from the manufacturing sequence information management apparatus and a product manufacturing plan, and a causation analysis apparatus of quality variation for analyzing the cause of product quality variation based on the manufacturing history data corresponding to the individual identification information collected by the manufacturing history data collection apparatus arranged in each manufacturing process and the product quality history data corresponding to the individual identification information measured in the inspection process, wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information and automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude). The Examiner interprets the histories and information as evaluation indices.
 a selector configured to select at least one of the first production process, the second production process, and the third production process in accordance with the evaluation indices collected by the collector: and (See Tamaki, [0024]; automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude, and a causation analysis module of quality variation for calculating by collation the statistical mutual correlation magnitude between the manufacturing history data using the individual identification information, and based on the statistical mutual correlation magnitude and the sequence information thus obtained, determining the connecting structure information between the manufacturing processes, and automatically determining the manufacturing process providing the cause of product quality variation from the variation causing process candidates and further see Tamaki, [0134]; At step 3 (33 in FIG. 2) of the quality variation cause analysis process shown in FIG. 2, the correlation analysis module of quality variation (141 in FIG. 1) of the causation analysis apparatus of quality variation (140 in FIG. 1) selects the candidates for the process causing the quality variation from the manufacturing history. The detailed process for selecting the candidates for the process causing the change in the product quality 411 from the manufacturing processes A431, B432, C433, D434 based on the graph coupling strength (quality variation correlation magnitudes R.sub.A, R.sub.B, R.sub.C, R.sub.D) of the correlation network model is explained with reference to FIG. 12).
While Tamaki teaches production processes, evaluation indices, and selecting processes, Tamaki does not appear to teach: an adjuster configured to adjust the quality of a product which is produced in a production process selected by the selector. (See Izumitani, [0050-52]; The reference range creation unit 15 creates a reference range, which is a reference for the monitoring unit 14 to detect an abnormality in the characteristic value, by using the processing conditions and the characteristic values of the plurality of processed products accumulated in the production time information D/B 13. Then, it is set in the monitoring unit 14…. The processing condition determination unit 16 controls the production line 11 by a real-time action when the monitoring unit 14 detects a deviation of the characteristic value from the proper value. Therefore, the processing condition determining unit 16 includes an inter-process F/F unit… The inter-process F/F unit 16f re-sets the characteristic value of the processed product in which the deviation of the characteristic value is detected to the normal characteristic value in the process after the process in which the deviation of the characteristic value of the processed product from the proper value occurs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined production processes, evaluation indices, and selecting processes as taught by Tamaki with the adjuster as taught by Izumitani in order to account for prior conditions and correct deviations moving forward in the production process. (See Izumitani, [0054]; the present process feedback machining condition for changing the machining condition of the process in which the characteristic value of the processed product deviates from the proper value so as not to deviate from the proper value in the future. It is determined based on the characteristic value of the current processed product in which the deviation of the characteristic value is detected, and the processing conditions and the characteristic value of the past processed product accumulated in the production time information).
	Regarding Claim(s) 2, 9, and 16. Tamaki/Izumitani further teaches: wherein the selector is configured to select at least one production process that has not been executed along the first production process, the second production process, and the third production process. (See Tamaki, [0110]; The correlation analysis module of quality variation 141 analyzes the correlation between the product quality history data 411, 412 acquired from the quality history data collection apparatus 116 and the manufacturing history data 431, 432, 433, 434 acquired from the manufacturing history data collection apparatuses 112, 113, 114, 115, and extracts the candidates for the process causing the product quality variation from the correlation magnitudes 421, 422, 423, 424 and further see Tamaki, [Fig. 1]; visual representation indicating each process being selected at each step (i.e. 112, 113, 114, etc.).
	Regarding Claim(s) 3, 10, and 17. Tamaki/Izumitani further teaches: wherein each of the first production process and the second production process includes a production process group including a plurality of production processes to be sequentially executed in series, (See Tamaki, [0102]; In FIG. 1, all the manufacturing processes are connected in series, to which form the invention is not limited. The four processes 102, 103, 104, 105 include manufacturing history data collection apparatuses 112, 113, 114, 115, respectively. The parts inspection process 106 has a quality history data collection apparatus 116 and further see Tamaki, [0160]; The production line 1 shown in FIG. 1 represents a processing line and is expressed in a chain of serially-connected process. In the case of an assembly line, the assembly of parts is expressed by merging parallel process. The sequence of the process is changed or a specified process is omitted depending on the product type, and therefore the information expressed in the manufacturing BOM 40 is switched by the product type tags 40a, 40b, 40c. and further see Tamaki, [Fig. 4]; the figure discloses multiple processes grouped as seen in elements  40a, 40b, and 40c). 
 wherein the collector is configured to collect the evaluation indices in the plurality of production processes constituting the production process group included in the first production process and the second production process, and  (See Tamaki, [0024]; a manufacturing sequence information management apparatus for storing and managing the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process, a manufacturing management apparatus for storing the products, the materials and parts thereof and a product in progress uniquely with corresponding individual identification information and giving an instruction to manufacture the product based on the individual identification information, the sequence information supplied from the manufacturing sequence information management apparatus and a product manufacturing plan, and a causation analysis apparatus of quality variation for analyzing the cause of product quality variation based on the manufacturing history data corresponding to the individual identification information collected by the manufacturing history data collection apparatus arranged in each manufacturing process and the product quality history data corresponding to the individual identification information measured in the inspection process, wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information and automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude). The Examiner interprets the histories and information as evaluation indices.
wherein the selector is configured to select at least one production process that has not been executed among the plurality of production processes constituting the production process group included in the first production process and the second production process.  (See Tamaki, [0110]; The correlation analysis module of quality variation 141 analyzes the correlation between the product quality history data 411, 412 acquired from the quality history data collection apparatus 116 and the manufacturing history data 431, 432, 433, 434 acquired from the manufacturing history data collection apparatuses 112, 113, 114, 115, and extracts the candidates for the process causing the product quality variation from the correlation magnitudes 421, 422, 423, 424 and further see Tamaki, [Fig. 1]; visual representation indicating each process being selected at each step (i.e. 112, 113, 114, etc.) and further see Tamaki, [0162]; First, the inter-process time priority translation processing unit, from the acquired manufacturing BOM 40 shown in FIG. 4, extracts the fact that process A42 for processing the material in the component part box 41 in the lowermost layer into the product in progress A in the component part box 43 is the uppermost process and has the highest time priority. Thus, an arrow directed from process A431 toward process B432 is automatically assigned as a causation direction of the edge 441 shown in FIG. 14A.). 
	Regarding Claim(s) 4, 11, and 18. Tamaki/Izumitani further teaches: a storage device configured to store auxiliary information in which first information representing a classification of the evaluation indices classified in accordance with a degree of similarity, second information representing a production process to be selected by the selector and [third information representing an adjustment method to be performed by the adjuster are associated], (See Tamaki, [0024]; comprising a manufacturing sequence information management apparatus for storing and managing the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process, a manufacturing management apparatus for storing the products, the materials and parts thereof and a product in progress uniquely with corresponding individual identification information and giving an instruction to manufacture the product based on the individual identification information… wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information and automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude and further see Tamaki, [0134]; At step 3 (33 in FIG. 2) of the quality variation cause analysis process shown in FIG. 2, the correlation analysis module of quality variation (141 in FIG. 1) of the causation analysis apparatus of quality variation (140 in FIG. 1) selects the candidates for the process causing the quality variation from the manufacturing history. The detailed process for selecting the candidates for the process causing the change in the product quality 411 from the manufacturing processes A431, B432, C433, D434 based on the graph coupling strength (quality variation correlation magnitudes R.sub.A, R.sub.B, R.sub.C, R.sub.D) of the correlation network model is explained with reference to FIG. 12). The Examiner notes the system of Tamaki stores the correlation magnitude between the histories (i.e. indices). The Examiner further notes that the candidates are interpreted as the production processes to be selected.
wherein the selector is configured to select a production process based on the second information associated with the first information representing the classification of the evaluation indices collected by the collector in the auxiliary information, and (See Tamaki, [0134]; At step 3 (33 in FIG. 2) of the quality variation cause analysis process shown in FIG. 2, the correlation analysis module of quality variation (141 in FIG. 1) of the causation analysis apparatus of quality variation (140 in FIG. 1) selects the candidates for the process causing the quality variation from the manufacturing history. The detailed process for selecting the candidates for the process causing the change in the product quality 411 from the manufacturing processes A431, B432, C433, D434 based on the graph coupling strength (quality variation correlation magnitudes R.sub.A, R.sub.B, R.sub.C, R.sub.D) of the correlation network model is explained with reference to FIG. 12). The Examiner further notes that the candidates are interpreted as the production processes to be selected.
While Tamaki teaches evaluation indices, similarities, and selecting processes, Tamaki does not appear to teach third information representing an adjustment method to be performed by the adjuster are associated. However, Tamaki in view of Izumitani does teach adjusting quality. (See Izumitani, [0050-52]; The reference range creation unit 15 creates a reference range, which is a reference for the monitoring unit 14 to detect an abnormality in the characteristic value, by using the processing conditions and the characteristic values of the plurality of processed products accumulated in the production time information D/B 13. Then, it is set in the monitoring unit 14…. The processing condition determination unit 16 controls the production line 11 by a real-time action when the monitoring unit 14 detects a deviation of the characteristic value from the proper value. Therefore, the processing condition determining unit 16 includes an inter-process F/F unit… The inter-process F/F unit 16f re-sets the characteristic value of the processed product in which the deviation of the characteristic value is detected to the normal characteristic value in the process after the process in which the deviation of the characteristic value of the processed product from the proper value occurs).
wherein the adjuster is configured to adjust quality of a product to the produced in the production process selected by the selector based on the third information associated with the first information representing the classification of the evaluation indices collected by the collector in the auxiliary information. (See Izumitani, [0050-52]; The reference range creation unit 15 creates a reference range, which is a reference for the monitoring unit 14 to detect an abnormality in the characteristic value, by using the processing conditions and the characteristic values of the plurality of processed products accumulated in the production time information D/B 13. Then, it is set in the monitoring unit 14…. The processing condition determination unit 16 controls the production line 11 by a real-time action when the monitoring unit 14 detects a deviation of the characteristic value from the proper value. Therefore, the processing condition determining unit 16 includes an inter-process F/F unit… The inter-process F/F unit 16f re-sets the characteristic value of the processed product in which the deviation of the characteristic value is detected to the normal characteristic value in the process after the process in which the deviation of the characteristic value of the processed product from the proper value occurs). The Examiner notes that Tamaki teaches selecting the production process as described above, while Izumitani teaches the adjustment aspects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined production processes, evaluation indices, and selecting processes as taught by Tamaki with the adjuster as taught by Izumitani in order to account for prior conditions and correct deviations moving forward in the production process. (See Izumitani, [0054]; the present process feedback machining condition for changing the machining condition of the process in which the characteristic value of the processed product deviates from the proper value so as not to deviate from the proper value in the future. It is determined based on the characteristic value of the current processed product in which the deviation of the characteristic value is detected, and the processing conditions and the characteristic value of the past processed product accumulated in the production time information).
	Regarding Claim(s) 6, 13, and 20. Tamaki/Izumitani further teaches: wherein the collector is configured to collect the evaluation indices from a production management system which controls the industrial process, and  (See Tamaki, [0227]; The order in which the element units of the manufacturing equipment are operated is stored beforehand in the manufacturing sequence information management apparatus of the product quality control system according to this embodiment. The physical quantity measurement values indicating the operating condition of each element unit are collected as the manufacturing history data, so that an element unit in the manufacturing equipment causing the product quality variation can be identified.
wherein the adjuster is configured to issue an instruction for adjusting the quality of the product to be produced in the production process selected by the selector to the production management system. an adjuster configured to adjust the quality of a product which is produced in a production process selected by the selector. (See Izumitani, [0050-52]; The reference range creation unit 15 creates a reference range, which is a reference for the monitoring unit 14 to detect an abnormality in the characteristic value, by using the processing conditions and the characteristic values of the plurality of processed products accumulated in the production time information D/B 13. Then, it is set in the monitoring unit 14…. The processing condition determination unit 16 controls the production line 11 by a real-time action when the monitoring unit 14 detects a deviation of the characteristic value from the proper value. Therefore, the processing condition determining unit 16 includes an inter-process F/F unit… The inter-process F/F unit 16f re-sets the characteristic value of the processed product in which the deviation of the characteristic value is detected to the normal characteristic value in the process after the process in which the deviation of the characteristic value of the processed product from the proper value occurs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined production processes, evaluation indices, and selecting processes as taught by Tamaki with the adjuster as taught by Izumitani in order to account for prior conditions and correct deviations moving forward in the production process. (See Izumitani, [0054]; the present process feedback machining condition for changing the machining condition of the process in which the characteristic value of the processed product deviates from the proper value so as not to deviate from the proper value in the future. It is determined based on the characteristic value of the current processed product in which the deviation of the characteristic value is detected, and the processing conditions and the characteristic value of the past processed product accumulated in the production time information).
	Regarding Claim(s) 7 and 14, Tamaki/Izumitani further teaches: wherein the adjuster is configured to issue the instruction to the production management system to make the evaluation indices of the third product become within a predetermined allowable range and to reduce a deviation  from a predetermined reference value. (See Izumitani, [0125]; Therefore, based on the result of the current process, the deviation from the proper value of the characteristic value detected in the current process of the production line including a plurality of processes (for example, the difference between the predicted value and the measured value) can be calculated. It can be adjusted by adjusting the processing conditions of the process. That is, since the control is performed by the feed-forward real-time action, it is possible to bring back the characteristic value within the reference range as a result of the processing in the subsequent step even if the characteristic is shifted in the current step. Therefore, it is possible to prevent the occurrence of defects in advance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined production processes, evaluation indices, and selecting processes as taught by Tamaki with the adjuster as taught by Izumitani in order to account for prior conditions and correct deviations moving forward in the production process. (See Izumitani, [0054]; the present process feedback machining condition for changing the machining condition of the process in which the characteristic value of the processed product deviates from the proper value so as not to deviate from the proper value in the future. It is determined based on the characteristic value of the current processed product in which the deviation of the characteristic value is detected, and the processing conditions and the characteristic value of the past processed product accumulated in the production time information).
Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 20060047454 A1) in view of Izumitani et al. (JP2002236511A), and Maycotte et al. (US 20160034966 A1).
Regarding Claim(s) 5, 12, and 19. Tamaki/Izumitani further teaches: wherein the second production process groups including a plurality of production process groups including a plurality of production processes to be sequentially executed in series, (See Tamaki, [0102]; In FIG. 1, all the manufacturing processes are connected in series, to which form the invention is not limited. The four processes 102, 103, 104, 105 include manufacturing history data collection apparatuses 112, 113, 114, 115, respectively. The parts inspection process 106 has a quality history data collection apparatus 116 and further see Tamaki, [0160]; The production line 1 shown in FIG. 1 represents a processing line and is expressed in a chain of serially-connected process. In the case of an assembly line, the assembly of parts is expressed by merging parallel process. The sequence of the process is changed or a specified process is omitted depending on the product type, and therefore the information expressed in the manufacturing BOM 40 is switched by the product type tags 40a, 40b, 40c. and further see Tamaki, [Fig. 4]; the figure discloses multiple processes grouped as seen in elements  40a, 40b, and 40c). The Examiner notes that each production process group is made up of processes to be performed in series.
 wherein the collector is configured to collect the evaluation indices in a plurality of production processes constituting a plurality of production process groups included in the second production process, (See Tamaki, [0024]; a manufacturing sequence information management apparatus for storing and managing the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process, a manufacturing management apparatus for storing the products, the materials and parts thereof and a product in progress uniquely with corresponding individual identification information and giving an instruction to manufacture the product based on the individual identification information, the sequence information supplied from the manufacturing sequence information management apparatus and a product manufacturing plan, and a causation analysis apparatus of quality variation for analyzing the cause of product quality variation based on the manufacturing history data corresponding to the individual identification information collected by the manufacturing history data collection apparatus arranged in each manufacturing process and the product quality history data corresponding to the individual identification information measured in the inspection process, wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information and automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude). The Examiner interprets the histories and information as evaluation indices.
wherein the [adjuster is configured to adjust quality of a product] to be produced in the second production process selected by the selector by causing any one of the plurality of production process groups included in the second production process selected by the selector to be selected in accordance with the evaluation indices collected by the collector. (See Tamaki, [0134]; At step 3 (33 in FIG. 2) of the quality variation cause analysis process shown in FIG. 2, the correlation analysis module of quality variation (141 in FIG. 1) of the causation analysis apparatus of quality variation (140 in FIG. 1) selects the candidates for the process causing the quality variation from the manufacturing history. The detailed process for selecting the candidates for the process causing the change in the product quality 411 from the manufacturing processes A431, B432, C433, D434 based on the graph coupling strength (quality variation correlation magnitudes R.sub.A, R.sub.B, R.sub.C, R.sub.D) of the correlation network model is explained with reference to FIG. 12).. The Examiner further notes that the candidates are interpreted as the production processes to be selected.
While Tamaki teaches evaluation indices, similarities, and selecting processes, Tamaki does not appear to teach third information representing an adjustment method to be performed by the adjuster are associated. However, Tamaki in view of Izumitani does teach adjusting quality. (See Izumitani, [0050-52]; The reference range creation unit 15 creates a reference range, which is a reference for the monitoring unit 14 to detect an abnormality in the characteristic value, by using the processing conditions and the characteristic values of the plurality of processed products accumulated in the production time information D/B 13. Then, it is set in the monitoring unit 14…. The processing condition determination unit 16 controls the production line 11 by a real-time action when the monitoring unit 14 detects a deviation of the characteristic value from the proper value. Therefore, the processing condition determining unit 16 includes an inter-process F/F unit… The inter-process F/F unit 16f re-sets the characteristic value of the processed product in which the deviation of the characteristic value is detected to the normal characteristic value in the process after the process in which the deviation of the characteristic value of the processed product from the proper value occurs).
While Tamaki/Izumitani teach collecting evaluation indices, selecting processes, adjusting quality, and production process groups, they do not appear to further teach selecting a second production process in accordance to evaluation indices of the first process. However, Tamaki/Izumitani in view of the analogous art of Maycotte (i.e. action/process monitoring) does teach: wherein the selector is configured to select the second production process in accordance with the evaluation indices of the first production process collected by the collector, and (See Maycotte, [0115]; The method further includes determining a first metric associated with a first messaging action that is available at one or more digital networks, where the first messaging action is based on the first attribute, and where the first metric includes a first estimated yield, a first estimated cost, a first estimated reach, or a combination thereof. The method includes determining a second metric associated with a second messaging action that is available at the one or more digital networks and that is directed to the second attribute, where a target of the second messaging action is based on the second attribute, and where the second metric includes a second estimated yield, a second estimated cost, a second estimated reach, or a combination thereof. The method also includes initiating the second messaging action based on a comparison of the first metric to the second metric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined collecting evaluation indices, selecting processes, adjusting quality, and production process groups with the selecting a second production process in accordance to evaluation indices of the first process as taught by Maycotte in order to take account for prior metrics  and results when proceeding to the next step. (See Maycotte, [0115]; where the first attribute is determined to correlate to users tracked by the measurement system that have exhibited the particular behavior and that belong to the target audience segment. The method further includes identifying a second attribute measured by the measurement system, where the second attribute is determined to correlate to users indicated by the measurement system as having the first attribute. The method further includes determining a first metric associated with a first messaging action that is available at one or more digital networks, where the first messaging action is based on the first attribute, and where the first metric includes a first estimated yield, a first estimated cost, a first estimated reach, or a combination thereof. The method includes determining a second metric associated with a second messaging action that is available at the one or more digital networks and that is directed to the second attribute, where a target of the second messaging action is based on the second attribute).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Laumann et al. (US 20070299703 A1) and Cong et al. (US 20180005161 A1) describing systems and methods for determining quality and benchmarks of processes and procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        






/MEHMET YESILDAG/Primary Examiner, Art Unit 3624